Name: Council Regulation (EC) No 297/1999 of 8 February 1999 further amending Regulations (EC) No 1890/97 and (EC) No 1891/97 imposing definitive anti-dumping and countervailing duties on imports of farmed atlantic salmon originating in Norway
 Type: Regulation
 Subject Matter: tariff policy;  competition;  Europe;  fisheries;  trade
 Date Published: nan

 EN Official Journal of the European Communities11. 2. 1999 L 37/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 297/1999 of 8 February 1999 further amending Regulations (EC) No 1890/97 and (EC) No 1891/97 imposing definitive anti-dumping and countervailing duties on imports of farmed atlantic salmon originating in Norway THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), and in particular Articles 8(9) and 9 thereof, Having regard to Council Regulation (EC) No 2026/97 of 6 October 1997 on protection against subsidised imports from countries not members of the European Community (2), and in particular Articles 13(9) and 15 thereof, Having regard to the proposal submitted by the Commis- sion after consulting the Advisory Committee, Whereas: A. PROVISIONAL MEASURES (1) Within the framework of the anti-dumping and anti-subsidy investigations initiated by two separate notices published in the Official Journal of the European Communities (3), the Commission accepted, by Decision 97/634/EC (4), undertakings offered by the Kingdom of Norway and by 190 Norwegian exporters. (2) The text of the undertakings provides that failure to submit a quarterly report of all sales transactions to the first unrelated customer in the Community within a prescribed time limit except in case of force majeure, would be construed as a violation of the undertaking. (3) For the first quarter of 1998, eight Norwegian companies either did not present a report within the prescribed time limit, or did not submit any report at all. These exporters did not provide any evidence of force majeure to justify such late reporting or non-reporting. (4) In addition, the text of the undertakings specif- ically provides that failure to comply with the ob- ligation to sell the product concerned on the Community market at or above the minimum price provided for in the undertaking would be construed as a violation of the undertaking. (5) In this regard, for the fourth quarter of 1997, one Norwegian exporter appeared to have sold the product concerned to the Community market at a price which was below the price provided for in the undertaking. In addition, one of the Norwegian exporters which failed to submit its quarterly report for the first quarter of 1998 within the due time limit also appeared to have sold the product concerned to the Community market at a price which was below the price provided for in the undertaking. (6) The Commission therefore had reason to believe that these nine companies had breached the terms of their undertakings. (7) Consequently, the Commission, by Regulation (EC) No 2249/98 (5), imposed provisional anti-dumping and countervailing duties on imports of farmed Atlantic salmon falling within CN codes ex 0302 12 00, ex 0304 10 13, ex 0303 22 00 and ex 0304 20 13 originating in Norway and exported by the eight (initially nine) companies listed in the Annex to that Regulation. By the same Regulation, (1) OJ L 56, 6. 3. 1996, p. 1. Regulation as last amended by Regulation (EC) No 905/98 (OJ L 128, 30. 4. 1998, p. 18). (2) OJ L 288, 21. 10. 1997, p. 1. (3) OJ C 235, 31. 8. 1996, p. 18 and OJ C 235, 31. 8. 1996, p. 20. (4) OJ L 267, 30. 9. 1997, p. 81. Decision as last amended by Regulation (EC) No 131/1999 (OJ L 17, 22. 1. 1999, p. 12). (5) OJ L 282, 20. 10. 1998, p. 57. Regulation as amended by Regulation (EC) No 131/1999 (OJ L 17, 22. 1. 1999, p. 12). EN Official Journal of the European Communities 11. 2. 1999L 37/2 the Commission deleted the companies concerned from the Annex to Decision 97/634/EC, which listed the companies from which undertakings were accepted. B. SUBSEQUENT PROCEDURE (8) All nine Norwegian companies subject to the provisional duties received disclosure in writing concerning the essential facts and considerations, on the basis of which these provisional duties were imposed. They were also given an opportunity to submit comments and request a hearing. (9) Within the time limit set in Regulation (EC) No 2249/98, only two of the Norwegian companies concerned submitted comments in writing. Following receipt of these written submissions, the Commission sought and examined all information it deemed necessary for the purpose of a definitive determination on the apparent violations. The Commissionss findings are set out in Regulation (EC) No 131/1999 (1). (10) The parties concerned were informed of the essen- tial facts and considerations on the basis of which it was intended to confirm the withdrawal of the Commissions acceptance of their undertaking and to recommend the imposition of definitive anti- dumping and countervailing duties and the defin- itive collection of the amounts secured by way of provisional duties. They were also granted a period within which to make representations subsequent to this disclosure. (11) None of the comments submitted have changed the conclusion that definitive anti-dumping and countervailing duties should be imposed on imports of farmed Atlantic salmon originating in Norway and exported by the eight companies listed in Annex I to this Regulation. C. WITHDRAWAL OF UNDERTAKINGS (12) In monitoring the undertakings submitted by the Norwegian exporters, it became apparent to the Commission that a number of exporters had no sales to the Community for consecutive reporting quarters. Upon verification, some of these com- panies also declared that they had not exported during the reference period of the original investi- gations having led to the present anti-dumping and countervailing measures, and that they have no binding contractual obligations to do so in the near future. (13) The Commission informed the parties concerned of these findings and pointed out that, in view of these facts, the companies did not qualify as expor- ters within the meaning of Regulation (EC) No 384/96 and Regulation (EC) No 2026/97. Further- more, it was made known to these parties that to maintain the undertakings in force under these circumstances would be administratively cumber- some for the Commission in terms of monitoring. These parties were also informed that they could offer again, when the relevant conditions are met, an undertaking as a new exporter in accordance with Article 2 of Regulation (EC) No 1890/97 (2) and with Article 2 of Regulation (EC) No 1891/ 97 (3). Any application by these parties under those Articles would be treated expeditiously. With regard to twenty one companies which conse- quently withdrew their undertakings, the Council, by Regulation (EC) No 2039/98 (4), imposed defin- itive anti-dumping and countervailing duties on these companies and the Commission, accordingly, by Decision 98/540/EC (5), amended Decision 97/ 634/EC. (14) Subsequent to these amendments, three more companies, namely Hirsholm Norge AS, Lorentz A. Lossius AS and Roger AS withdrew their under- takings voluntarily. In addition, having been informed of an apparent reporting violation by the Commission, another company, Fonn Egersund AS, also withdrew its undertaking. (15) Following the withdrawal of their undertakings, the companies concerned are not entitled to continue to benefit from an exemption from the anti- dumping and countervailing duties and their names should therefore be removed from the Annexes to Regulations (EC) No 1890/97 and (EC) No 1891/97. D. DEFINITIVE MEASURES (16) The investigations which led to the undertakings were concluded by a final determination as to dumping and injury by Regulation (EC) No 1890/ 97, and by a final determination as to subsidisation and injury by Regulation (EC) No 1891/97. (17) In accordance with Article 8(9) of Regulation (EC) No 384/96, the rate of the anti-dumping duty should be established on the basis of the findings of the investigation which led to the undertakings. In this regard, and in view of recital (107) of Regu- lation (EC) No 1890/97, the rate of the definitive anti-dumping duty should be set at EUR 0,32 per kilo net product weight. (2) OJ L 267, 30. 9. 1997, p. 1. Regulation as last amended by Regulation (EC) No 2678/98 (OJ L 337, 12. 12. 1998, p. 1). (3) OJ L 267, 30. 9. 1997, p. 19. Regulation as last amended by Regulation (EC) No 2678/98. (4) OJ L 263, 26. 9. 1998, p. 3. (1) OJ L 17, 22. 1. 1999, p. 12. (5) OJ L 252, 12. 9. 1998, p. 68. EN Official Journal of the European Communities11. 2. 1999 L 37/3 (18) In accordance with Article 13(9) of Regulation (EC) No 2026/97, the rate of the countervailing duty should be established on the basis of the findings of the investigation which led to the undertakings. Under the present circumstances and in view of recital (149) of Regulation (EC) No 1891/97, the rate of the definitive countervailing duty should be set at the level of 3,8 %. (19) Therefore, in accordance with Article 8(9) of Regu- lation (EC) No 384/96 and Article 13(9) of Regula- tion (EC) No 2026/97, the rate of the definitive duties for the eight Norwegian companies having violated their undertakings, and for the four companies having withdrawn their undertakings should be fixed at the level of the duties established in those two Regulations. E. DFINITIVE COLLECTION OF PROVISIONAL DUTIES (20) A breach of undertaking has been established in relation to eight exporters which have violated their undertakings. Therefore, it is considered necessary that in relation to these exporters the amounts secured by way of provisional anti-dumping and countervailing duties be definitively collected at the level of the definitive duties. F. AMENDMENT OF THE ANNEXES TO REGU- LATION (EC) No 1890/97 AND REGULATION (EC) No 1891/97 (21) The Annexes to Regulations (EC) No 1890/97 and (EC) No 1891/97, exempting the parties listed therein from the duty, as last amended by Regula- tion (EC) No 2678/98, should be amended so as to remove the exemption from the companies listed in Annex I hereto and from Fonn Egersund AS, Hirsholm Norge AS, Lorentz A. Lossius AS, and Roger AS, which withdrew their undertakings. (22) Concerning the companies which withdrew their undertakings, it is noted that the Commission by its Regulation (EC) No 131/1999 has accordingly amended the Annex to Decision 97/634/EC accepting undertakings from the parties therein, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1890/97 is hereby replaced by Annex II to this Regulation. Article 2 The Annex to Regulation (EC) No 1891/97 is hereby replaced by Annex II to this Regulation. Article 3 The amounts secured by way of the provisional anti- dumping and countervailing duties imposed by Commis- sion Regulation (EC) No 2249/98 in relation to imports of farmed (other than wild) Atlantic salmon falling within CN codes ex 0302 12 00 (Taric code: 0302 12 00*19), ex 0304 10 13 (Taric code: 0304 10 13*19), ex 0303 22 00 (Taric code: 0303 22 00*19) and ex 0304 20 13 (Taric code: 0304 20 13*19) originating in Norway and exported by the companies listed in Annex I to this Regulation shall be definitively collected. Article 4 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 February 1999. For the Council The President O. LAFONTAINE EN Official Journal of the European Communities 11. 2. 1999L 37/4 UT No Company name TARICadditional code ANNEX I List of companies subject to definitive anti-dumping and countervailing duties 84 Langfjord Laks AS 8116 86 Leonhard Products AS 8423 90 Marex AS 8326 117 NorMan Trading AS 8230 129 Notfisk Arctic AS 8234 149 Salomega AS 8260 166 Skarpsno Mat 8277 177 Svenodak AS 8288 EN Official Journal of the European Communities11. 2. 1999 L 37/5 Undertaking No Company name TARIC additional code ANNEX II List of the 119 companies exempted from the definitive anti-dumping and countervailing duties imposed by Regulations (EC) No 1890/97 and (EC) No 1891/97, as from the date of entry into force of Regulation (EC) No 297/1999 1 A. Ovreskotnes AS 8095 3 Agnefest Seafood 8325 5 Alsvag Fiskeprodukter A/S 8098 7 Aqua Export A/S 8100 8 Aqua Partner A/S 8101 11 Arctic Group International 8109 13 Artic Superior A/S 8111 14 Arne Mathiesen A/S 8112 15 A/S Aalesundfisk 8113 16 A/S Austevoll Fiskeindustri 8114 17 A/S Keco 8115 20 A/S Refsnes Fiskeindustri 8118 21 A/S West Fish Ltd 8119 22 Astor A/S 8120 23 Atlantic King Stranda A/S 8121 24 Atlantic Seafood A/S 8122 26 Borkowski &amp; Rosnes A/S 8124 27 BrÃ ¸drene Aasjord A/S 8125 28 BrÃ ¸drene Eilertsen A/S 8126 30 BrÃ ¸drene Remo A/S 8128 31 Christiansen Partner A/S 8129 32 Clipper Seafood A/A 8130 33 Coast Seafood A/S 8131 35 Dafjord Laks A/S 8133 36 Delfa Norge A/S 8134 39 Domstein Salmon A/S 8136 41 Ecco Fisk &amp; Delikatesse 8138 42 Edvard Johnsen A/S 8139 43 Eurolaks AS 8140 44 Euronor AS 8141 46 Fiskeforsyningen AS 8143 47 Fjord Aqua Group AS 8144 48 Fjord Trading Ltd. AS 8145 50 Fossen AS 8147 51 Fresh Atlantic AS 8148 52 Fresh Marine Company AS 8149 53 Fryseriet AS 8150 58 Grieg Seafood AS 8300 EN Official Journal of the European Communities 11. 2. 1999L 37/6 Undertaking No Company name TARIC additional code 60 Haafa fisk AS 8302 61 Hallvard LerÃ ¸y AS 8303 62 HerÃ ¸y Filetfabrikk AS 8304 65 Hitramat &amp; Delikatesse AS 8154 66 Hydro Seafood Sales AS 8159 67 Hydrotech-gruppen AS 8428 72 Inter Sea AS 8174 75 Janas AS 8177 76 Joh. H. Pettersen AS 8178 77 Johan J. Helland AS 8179 79 Karsten J. Ellingsen AS 8181 80 Kr. Kleiven &amp; Co. AS 8182 82 Labeyrie Norge AS 8184 83 Lafjord Group AS 8185 85 Leica Fiskeprodukter 8187 87 Lofoten Seafood Export AS 8188 92 Marine Seafood AS 8196 93 Marstein Seafood AS 8197 96 Memo Food AS 8200 98 Midsundfisk AS 8202 99 Myre SjÃ ¸mat AS 8203 100 Naco Trading AS 8206 101 Namdal Salmon AS 8207 104 NergÃ ¥rd AS 8210 105 Nils Williksen AS 8211 107 Nisja Trading AS 8213 108 Nor-Food AS 8214 111 Nordic Group ASA 8217 112 Nordreisa Laks AS 8218 113 Norexport AS 8223 114 Norfi Produkter AS 8227 115 Norfood Group AS 8228 116 Norfra Eksport AS 8229 119 Norsk Akvakultur AS 8232 120 Norsk SjÃ ¸mat AS 8233 121 Northern Seafood AS 8307 122 Nortrade AS 8308 123 Norway Royal Salmon Sales AS 8309 124 Norway Royal Salmon AS 8312 126 Norway Seafoods ASA 8314 128 Norwell AS 8316 130 Nova Sea AS 8235 134 Ok-Fish Kvalheim AS 8239 EN Official Journal of the European Communities11. 2. 1999 L 37/7 Undertaking No Company name TARIC additional code 137 Pan Fish Sales AS 8242 140 Polar Seafood Norway AS 8247 141 Prilam NorvÃ ¨ge AS 8248 142 Pundslett Fisk 8251 144 Rolf Olsen Seafood AS 8254 145 Ryfisk AS 8256 146 RÃ ¸rvik Fisk- og fiskematforretning AS 8257 147 Saga Lax Norge AS 8258 148 Saga Lax Nord A/S 8259 151 Sangoltgruppa AS 8262 153 Scanfood AS 8264 154 Sea Eagle Group AS 8265 155 Sea Star International AS 8266 156 Sea-Bell AS 8267 157 Seaco AS 8268 158 Seacom AS 8269 159 Seacom Nord AS 8270 160 Seafood Farmers of Norway Ltd AS 8271 161 Seanor AS 8272 162 Sekkingstad AS 8273 164 Sirena Norway AS 8275 165 Kinn Salmon AS 8276 167 SL Fjordgruppen AS 8278 168 SMP Marine Produkter AS 8279 171 Stavanger RÃ ¸keri AS 8282 172 Stjernelaks AS 8283 174 Stolt Sea Farm AS 8285 175 Storm Company AS 8286 176 Superior AS 8287 178 Terra Seafood AS 8289 180 Timar Seafood AS 8294 182 Torris Products Ltd AS 8298 183 Troll Salmon AS 8317 187 Vie de France Norway AS 8321 188 Vikenco AS 8322 189 Wannebo International AS 8323 190 West Fish Norwegian Salmon AS 8324 191 Nor-Fa Food AS 8102